DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on June 30, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Leyde (US 20110213222 A1).
Claim 1. Leyde teaches a monitoring system, comprising:
at least one monitor device configured to monitor one or more physical properties of a user 
([0072] epilepsy and other neurological or psychiatric disorders
);

an artificial intelligence (AI) system configured to receive and analyze the monitored physical properties to generate one or more activity parameters optimized or personalized to the user
[0160] At step 100, the stored EEG signals are manually analyzed by the physician and/or analyzed with EEG analysis software, typically using a seizure advisory algorithm(s)... 
[0194] - [0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20. At step 210, the tuned algorithm and the other user interface aspects of the present invention may be activated, and the observer algorithm may be used by the subject to monitor the subject's susceptibility to a seizure and/or detect seizures.

Claim 2. Leyde teaches the monitoring system of claim 1, wherein the AI system and monitor device are in wireless communication with one another
([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20,...[0079] the external assembly may be configured ).

Claim 3. Leyde teaches the monitoring system of claim 2, further comprising a portable computing device in wireless communication with the monitor device and AI system, the portable computing device configured to receive the one or more physical properties of the user and send the one or more physical properties of the user to the AI system, wherein the portable computing device is configured to receive the one or more activity parameters from the AI system and present the one or more activity parameters to the user ([0117] External assembly 20 is typically portable and comprises a housing 60 that is of a size that allows for storage in a purse or pocket of the subject. [0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20.).

Claim 4. Leyde teaches the monitoring system of claim 3, wherein one monitor device is a biometric sensor configured to be implanted in the user ([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20).

Claim 5. Leyde teaches the monitoring system of claim 2, wherein the AI system is configured to store the monitored physical properties ([0024] e.g. The data stored in the memory sub-system of the external assembly may thereafter be transferred to a FLASH drive, hard drive, a local computer, or to a remote server).

Claim 6. Leyde teaches the monitoring system of claim 5, wherein the AI system is further configured to analyze the monitored physical properties to predict a biologic function of the user and/or determine a user's response to the one or more activity parameters ([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an epileptic seizure or otherwise predicts the onset of a seizure, the system may provide an output that indicates or otherwise recommends or instructs the subject to take an accelerated or increased dosage of a chronically prescribed pharmacological agent.).

Claim 7. Leyde teaches the monitoring system of claim 1, wherein the AI system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters optimized or personalized to the user ([0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20.
[0040]).
Claim 11. Leyde teaches the monitoring system of claim 1, wherein said one or more physical properties of the user is a state of sleep of the user, the AI system configured to access a medication schedule and to send a signal to the user to take medicine based on the medication schedule and the state of sleep of the user (Leyde [0040] In another embodiment, the present invention provides a system that comprises an advisory algorithm that may be used to modify or alter the scheduling and/or dosing of a chronically prescribed pharmacological agent, such as an AED, to  improved response to variation in therapeutic needs for a given subject with time, resulting form normal physiological variations as well as from external and environmental influences, such as stress, sleep deprivation,).

Claim 12. Leyde teaches the monitoring system of claim 1, wherein said one or more physical properties of the user is a state of sleep of the user, the AI system configured to activate a blood pressure measurement based on the state of sleep of the user ([0026] The estimation and characterization of "neural state" may be based on one or more subject dependent parameters...blood flow in the brain, concentration of AEDs in the brain or blood, etc.) [0067]), [0072].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Vagelos (US 20170169689 A1).
Claim 8. Leyde teaches the monitoring system of claim 1, and further discloses a smart alert system which indicates to a user an indication of a condition and buttons which a user can respond based on indication ([0103] [0130]) but does not specifically disclose a smart alert system and a call button, the smart alert system in communication with the monitor device and configured to monitor and record physical properties of the user, the smart alter system configured to send out a signal for help before the user activates the call button 
However, Vagelos teaches the process of a smart alert system and a call button, the smart alert system in communication with the monitor device and configured to monitor and record physical properties of the user, the smart alert system configured to send out a signal for help before the user activates the call button 
 ([0017][0032] help button [0033] The fall detection process 400 may first determine in box 402 whether the fall detection unit 650 has detected a potential fall event of the user 1. Should the fall detection unit 650 determine a potential fall event of the user 1, as shown in box 404, the wireless device 24 may send the parameters of the potential fall event over the network to the fall analysis ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a smart alert system and a call button as taught by Vagelos within the system of Leyde for the purpose of enhancing the system to implement an automation to notify health providers and first responders of a potential incident which requires immediate attention.

Claim 9. Leyde and Vagelos teach the monitoring system of claim 8, wherein the smart alert system is configured to compile the one or more physical properties of the user every time the user presses the call button to create a set of conditions (Leyde [0103] In some situations, the subject may be able to temporarily disable the alert and/or change the mode or parameters of the alert using a subject input. Such functionality may be carried out through providing a manual subject input--such as pressing a button on the external assembly 20. [0131]).

Claim 10. Leyde and Vagelos teach the monitoring system of claim 9, wherein the smart alert system sends out the signal for help when the one or more physical properties are within a predetermined threshold of the set of conditions (Vagelos [0033] Should the fall ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUFUS C POINT/Examiner, Art Unit 2689